Per Curiam. Jim Jackson, Esq., of Bryant, Second Congressional District, is appointed to the Supreme Court Committee on the Unauthorized Practice of Law for a three-year term to expire on May 31, 2009. The court thanks Mr. Jackson for accepting appointment to this important Committee. Ms. Penny Rea of Little Rock and David Beatty, Esq., of Lewisville are reappointed to the Committee for three-year terms to expire on May 31, 2009. We thank Ms. Rea and Mr. Beatty for their continued service. The court expresses its appreciation to Hal Kemp, Esq., of Little Rock, whose term has expired, for his service to the Committee.